Citation Nr: 0430351	
Decision Date: 11/16/04    Archive Date: 11/29/04	

DOCKET NO.  02-02 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as the residual of exposure to Agent Orange.   

2.  Entitlement to direct service connection for bilateral 
gynecomastia.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970, with service in the Republic of Korea from 
September 18, 1969 to November 4, 1970.  Pertinent evidence 
of record is to the effect that, while in the Republic of 
Korea, the veteran served with Company A and Headquarters 
Company of the 11th Engineering Battalion.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2001 and November 2002 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  


FINDINGS OF FACT

1.  Prostate cancer is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of exposure to Agent Orange in the Republic of Korea.  

2.  Bilateral gynecomastia is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of exposure to Agent Orange in the Republic of Korea.  


CONCLUSIONS OF LAW

1.  Prostate cancer, claimed as the residual of exposure to 
Agent Orange, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Bilateral gynecomastia was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (Court's) recent holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  The 
Court also held, however, that providing the VCAA notice to 
the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  
Under the circumstances of this case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision is 
not prejudicial.  See Pelegrini, supra.  

In the case at hand, in correspondence of April and July 
2002, the RO provided the veteran with the opportunity to 
submit evidence, notified him of what evidence the VA had 
secured and what evidence was still required, provided notice 
of who was responsible for securing the evidence, and 
notified him to advise VA of or to submit any additional 
evidence he wanted considered.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice 

fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and the November 2002 rating decision 
was provided to the appellant, as well as the October 2003 
Statement and Supplemental Statements of the Case.  The 
veteran was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a Decision Review 
Officer/Hearing Officer, or before a Veterans Law Judge at 
the RO, or in Washington, D.C.  He has been provided with 
notice of the appropriate laws and regulations, and given 
notice of what evidence he needed to submit, as well as what 
evidence the VA would secure on his behalf.  Moreover, the 
veteran was given ample time to respond.  Accordingly, 
notwithstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the veteran.  

The Board further notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records, and VA 
medical examination reports.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issues on appeal, and "is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Thus, adjudication of these claims poses 
no risk of prejudice to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 Vet. App.370 (2002).  
The veteran has had sufficient notice of the type of 
information needed to support his claims, and of the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issues on appeal.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

Pertinent evidence of record is to the effect that, while in 
the Republic of Korea, the veteran served with Company A and 
Headquarters Company of the 11th Engineering Battalion.  
According to the veteran's DD Form 214, he had no service in 
the Republic of Vietnam.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of prostate 
cancer or gynecomastia.  

At the time of VA outpatient treatment in April 1997, it was 
noted that the veteran had presented asymptomatically with an 
elevated PSA (prostate-specific antigen).  While the veteran 
did not have a palpable prostate nodule, his body habitus 
made palpation of the proximal prostate gland somewhat 
difficult.  During the course of evaluation, the veteran 
underwent a prostate biopsy.  

A VA pathology report dated in May 1997 was significant for 
well differentiated adenocarcinoma of the prostate.  

In May 1997, the veteran underwent a radical retropubic 
prostatectomy for prostate cancer.  

During the course of VA outpatient treatment in December 
1999, it was noted that the veteran suffered from bilateral 
gynecomastia.  

A private surgical report dated in March 2000 reveals that 
the veteran underwent bilateral reduction mammoplasty with 
free nipple grafts for gynecomastia at that time.  

In correspondence of September 2000, the veteran's private 
physician wrote that, as a result of an experimental drug 
program for prostate cancer, the veteran had developed a 
severe secondary gynecomastia requiring bilateral reduction 
mammoplasty with free nipple grafts.  

Private medical records received in December 2000 show 
treatment, including surgery, for the veteran's bilateral 
gynecomastia.  

A VA Agent Orange Protocol examination conducted in December 
2000 was significant for a diagnosis of prostate cancer.  

Correspondence from the National Personnel Records Center 
dated in September 2001 was to the effect that there was no 
record of the veteran's exposure to herbicides.  

In correspondence of October 2001, one of the veteran's 
former service colleagues wrote that he had served with the 
veteran in Korea during the period form 1969 to 1970, and 
that, among the sites where he and the veteran were 
stationed, were Camp Casey and Camp Stanley.  

In correspondence of October 2001, another of the veteran's 
former service colleagues wrote that he had served with the 
veteran in Korea during the period from 1969 to 1970, and 
that, among the sites where he and the veteran were 
stationed, were Camp Casey and Camp Stanley.  

Received in February 2002 was VHA Directive 2000-027, dated 
in September 2000, concerning Registry Examinations for 
Veterans Possibly Exposed to Agent Orange in Korea.  That 
directive indicated that the Department of Defense had 
recently released information that the herbicide Agent Orange 
had been used in Korea, and that 21,000 gallons of Agent 
Orange had been sprayed in Korea during the years 1968 and 
1969 in an area from the Civilian Control Line to the 
southern boundary of the Demilitarized Zone.  Reportedly, 
only Republic of Korea troops were involved in the actual 
spraying of the herbicide Agent Orange in Korea.  However, it 
was plausible that United States service members in the area 
near spraying operations might have been exposed to Agent 
Orange during this period.  

In correspondence of February 2002, one of the veteran's 
former service colleagues wrote that he had served with the 
veteran in South Korea, and that they had frequented many of 
the bases surrounding their home base, Camp Casey.  According 
to the veteran's colleague, the veteran was a part of the 
11th Engineering Company, which, among other things, rebuilt 
roads and bridges.  Reportedly, on more than one occasion, 
the veteran's colleague saw the veteran working among 
overturned barrels where waste was running downhill.  While 
in the Demilitarized Zone, the veteran's colleague and the 
veteran allegedly stood and worked near overturned barrels of 
liquid dripping and running downhill.  

In November 2002, various VA outpatient treatment records 
covering the period from February 2001 to October 2002 were 
received.  

Received in December 2002 was an article from the Carteret 
County News-Times entitled "Use of Agent Orange in Korea."  
In that article, it was noted that, based on information 
recently provided, Agent Orange had been used in South Korea 
for testing purposes in an area extending along the Civilian 
Control Line to the Southern Border of the Demilitarized Zone 
and along the Demilitarized Zone Security System Fence during 
1968 and 1969.  Reportedly, priority herbicide applications 
were in the vicinity of roads and tactically significant 
areas.  Much of the area where Agent Orange was applied was, 
in fact, under the control of the Republic of Korea Army.  
Korean personnel made all applications.  According to the 
article, the only United States military personnel involved 
or who were in close proximity had acted only as advisors and 
supervisors.  

Correspondence from the veteran's wife dated in December 2002 
was to the effect that, following the veteran's diagnosis 
with prostate cancer, their lives had changed.  

In e-mail correspondence of early April 2003, a VA official 
indicated that he had received the veteran's case for the 
purpose of Decision Review Officer (DRO) review.  Noted at 
the time was that the veteran had served from April 1969 to 
November 1970, and that the last unit to which he had been 
assigned was Headquarters Company of the 11th Engineer 
Battalion.  An additional unit noted in the veteran's service 
medical records was Company A of the 11th Engineer Battalion.  
In pertinent part, the veteran contended that, while in 
Korea, he was stationed at Camps Casey and Stanley, and that 
he worked in areas with "overturned barrels" in the 
Demilitarized Zone, and in other areas where vegetation was 
"brown and looked dead."  Inquiry was made as to whether 
there was any evidence reasonably supporting the veteran's 
contention that he was exposed to Agent Orange during his 
service in the 11th Engineer Battalion in South Korea.  

In e-mail correspondence of late April 2003, another VA 
official indicated that the veteran's unit was not identified 
by the Department of Defense as one which had been 
potentially exposed to herbicides.  Reportedly, the 
Department of Defense had stated that the size of the 
potentially treated area was a strip 151 miles long and 
approximately 200 to 350 yards wide extending along the 
southern edge of the Demilitarized Zone, north of the 
Civilian Control Line.  Camp Casey was approximately 11 miles 
south of the Demilitarized Zone, with Camp Stanley being 
south of Camp Casey.  According to the VA official, neither 
were near the areas treated with Agent Orange.  Further noted 
was that there was no information which would support the 
veteran's contentions.  

Received in October 2003 were various VA treatment records 
covering the period from February 2001 to September 2003.  
Additional VA records covering the period from June 1992 to 
August 2003 were received in February 2004.  

In a rating decision of May 2004, the RO granted compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for scars as the residual of bilateral reduction mammoplasty 
and free nipple areolar grafts due to gynecomastia.  That 
grant of benefits was premised upon the fact that the 
gynecomastia requiring the surgery in question was 
precipitated by an experimental VA drug program for prostate 
cancer.  

Analysis

The veteran in this case seeks service connection for 
prostate cancer and bilateral gynecomastia, claimed as the 
residual of exposure to Agent Orange in the Republic of 
Korea.  In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served ninety 
(90) days or more during a period of war, and a malignant 
tumor, such as prostate cancer, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Finally, where a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service in the Republic of Vietnam, the following diseases 
shall be service connected, even though there is no record of 
such disease during service:  chloracne or other acneiform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (i.e., cancers of 
the lung, bronchus, larynx, or trachea), chronic lymphocytic 
leukemia, or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e)(2003).  These diseases shall become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, other acne disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) 
(2003).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2003).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of prostate cancer or gynecomastia.  In point of 
fact, the earliest clinical indication of the presence of 
prostate cancer is revealed by VA records dated in April or 
May 1997, almost 27 years following the veteran's discharge 
from service, at which time there was noted the presence of 
well differentiated adenocarcinoma of the prostate gland.  
Bilateral gynecomastia was first noted no earlier than 
December 1999, once again, many years following the veteran's 
discharge from service.  Significantly, at no time has it 
been indicated that the veteran's prostate cancer or 
gynecomastia was, in fact, the result of direct exposure to 
Agent Orange in the Republic of Korea.  In point of fact, the 
veteran's bilateral gynecomastia (for which § 1151 benefits 
are currently in effect) has been attributed to the effect of 
an experimental drug program for (nonservice connected) 
prostate cancer.  

The veteran argues that, while in service in the Republic of 
Korea, he was exposed to Agent Orange, which resulted in the 
development of prostate cancer and gynecomastia.  However, 
pertinent evidence of record is to the effect that, while in 
Korea, the veteran was not stationed in an area or areas 
which had been treated with Agent Orange.  Nor has the 
veteran's unit been identified as one which had been 
potentially exposed to herbicides.  Thus, the veteran's 
exposure to Agent Orange has not been established based on 
his service in Korea.

The Board also observes that, where a veteran served on 
active duty in the Republic of Vietnam, service connection 
may be available for a number of disabilities on a 
presumptive basis.  Among these disabilities is prostate 
cancer.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6); 3.309(e) (2003).  However, the evidence, 
including the veteran's DD Form 214, fails to reveal service 
in Vietnam, and application of the presumptive provisions of 
38 C.F.R. § 3.307(a)(6) and 3.309(e) are not warranted.  

Based on the aforementioned, and absent some demonstrated 
nexus between the disabilities in question and an incident or 
incidence of service, service connection for prostate cancer 
and bilateral gynecomastia must be denied.  To the extent the 
veteran contends that service connection for gynecomastia 
should be established as secondary to prostate cancer, as 
service connection for prostate cancer has been denied, there 
is no basis in law to establish secondary service connection 
for gynecomastia.  See 38 C.F.R. § 3.310

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for prostate cancer, claimed as the 
residual of exposure to Agent Orange is denied.  

Service connection for bilateral gynecomastia is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



